DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 2, 4, 27, 29, 41, 45, 53, 65, 67, 103, 131, 160, 164, 177-179 and 212-214 are pending in the application.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on October 11, 2022 is acknowledged.

Claims 2, 4, 178, 179, 213 and 214 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 11, 2022.

Specification
The disclosure is objected to because of the following informalities:
The specification contains shaded boxes on pages 131, 132 and 134.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 27, 29, 41, 45, 53, 65 and 131 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (D-IA), (D-IB), (D-IC), (D-ID) as well as the maytansinoid compound of formula 
    PNG
    media_image1.png
    226
    276
    media_image1.png
    Greyscale
 , does not reasonably provide enablement for cytotoxic agent.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
In evaluating the enablement question, several factors are to be considered.  In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988); Ex parte Forman, 230 USPQ 546.  The factors include:  1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.
The nature of the instant invention has claims which embrace a combination of a cell-binding agent and a cytotoxic agent, specifically, indolinobenzodiazepines.
The cell-binding agent-cytotoxic agent conjugate of the instant invention comprises a cell-binding agent having one or more unpaired cysteine residues and a cytotoxic agent.  The specification does not define that which is intended in the cytotoxic agent.  The following is a list of cytotoxic agents, i.e. altretamine, amsacrine, trabectedin, busulfan, carmustine, iomustine, doxorubicin, valrubicin, bleomycin, dactinomycin, methotrexate, floxuridine, clofarabine, pralatrexate, vinblastine, vinorelbine, vincristine, vindesine, porfimer sodium, aminolevulinic, cisplatin, phenanthriplatin, paclitaxel, docetaxel, irinotecan, topotecan, etoposide, teniposide, etc. which includes cytotoxic agents which are neither supported nor contemplated.  The applicant’s definition of cytotoxic agent in the specification generically embraces the cytotoxic agent, D which is a pyrrolobenzodiazepine (PBD), oxazolidinobenzodiazepine (OBD), indolinobenzodiazepeine (IGN) or a maytansinoid of the formula above.

Claims 1, 27, 29, 41, 45, 53, 65, 67, 103, 131, 160, 164, 177 and 212 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for cysteine-engineered antibody, does not reasonably provide enablement for cell-binding agent.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
In evaluating the enablement question, several factors are to be considered.  In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988); Ex parte Forman, 230 USPQ 546.  The factors include:  1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.
The nature of the instant invention has claims which embrace a combination of a cell-binding agent and a cytotoxic agent, specifically, cysteine-engineered antibody.
The cell-binding agent-cytotoxic agent conjugate of the instant invention comprises a cell-binding agent having one or more unpaired cysteine residues and a cytotoxic agent.  The specification does not define that which is intended in the cell-binding agent having one or more unpaired cysteine residues.  The following is a list of cell-binding agents, i.e. peptides, non-peptides, polyclonal antibodies, monoclonal antibodies, lymphokines, hormones, growth factor, vitamins, folate, nutrient-transport molecules, etc. which includes cell-binding agents which are neither supported nor contemplated.  The applicant’s definition of cell-binding agents in the specification generically embraces the cysteine-engineered antibody. 

Claims 177 and 212 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for cysteine, glutathione and homocysteine, does not reasonably provide enablement for capping agent.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
In evaluating the enablement question, several factors are to be considered.  In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988); Ex parte Forman, 230 USPQ 546.  The factors include:  1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.
The nature of the instant invention has claims which embrace a process of preparing a combination of a cell-binding agent and a cytotoxic agent through the intermediate of a capped cysteine-engineered antibody.
The capped cysteine engineered antibody of the instant invention comprises a cysteine-engineered antibody bound to a Cappng agent through a -S-.  The specification does not define that which is intended in the capping agent.  The following is a list of capping agents, i.e. thioredoxin, glutaredoxin, bacillithiol, mycothiol,                         
                            Ɣ
                        
                    -L-glutamyl-L-cysteine, methionine, etc. which includes capping agents which are neither supported nor contemplated.  The applicant’s definition of capping agents in the specification generically embraces a thiol group that can form a disulfide with the unpaired cysteine of the CBA.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 27, 29, 41, 45, 53, 65, 67, 103, 131, 160, 164, 177 and 212 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following reasons apply:
Claim 1 and claims dependent thereon are vague and indefinite in that it is not know what is meant by “reducing agent”.
Claim 27 is vague and indefinite in that dicyclohexylphosphino)benzenesulfonic acid which is missing an open parenthesis.
Regarding claim 67, the phrase "e.g. -NHR101" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
 Claim 103 is vague and indefinite in that it is not stated in the form of a proper Markush group with respect to the definition of W’, where the or appears after -S- and there is no “or” before the last moiety.
Regarding claim 103, the phrase "e.g. -NHR101" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 164 recites the limitation " 
    PNG
    media_image2.png
    101
    775
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    109
    721
    media_image3.png
    Greyscale
" in the definition of the compound of formula (I).  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 67, 103, 131 and 212 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kovtun et al., WO 2017/004026.  Kovtun teaches the process of preparing the Cys Site-specific conjugates of the huCD123-6 Antibody “huCD123-6Gv4.7-CysMab-D5” as set forth in Example 15 and forming an antibody-cytotoxic agent conjugate as taught in claim 115.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665. The examiner can normally be reached Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624